EXHIBIT 10.51


EXCLUSIVE LICENSE AGREEMENT

     This Agreement is made and entered into by and between THE REGENTS OF THE
UNIVERSITY OF COLORADO, a body corporate, having its principal office at 201
Regent Hall, Regent Drive, Boulder, CO 80309 (hereinafter "University") and
AVIGEN, INC., a Delaware corporation having its principal office at 1301 Harbor
Bay Parkway, Alameda, CA 94502 (hereinafter "Licensee").


WITNESSETH

     WHEREAS, University is the owner of certain Patent Rights (as later defined
herein) relating to [ * ], identified as University Case # CU 1068B, developed
by Professor Linda Watkins, and has the right to grant licenses under said
Patent Rights, and;

     WHEREAS, Licensee is interested in licensing and further developing the
Patent Rights for commercial applications, and;

     WHEREAS, University desires to have the Patent Rights developed and
commercialized to benefit the public and is willing to grant a license
hereunder.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:


ARTICLE 1. DEFINITIONS

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.01  “Affiliate” of a party shall mean any entity that is directly or
indirectly controlling, controlled by or under common control with that party.
“Control” for these purposes means the direct or indirect ownership of more than
fifty percent (50%) of the capital stock of the subject entity entitled to vote
in the election of directors (or, in the case of an entity that is not a
corporation, interests entitled to vote in the election of the corresponding
managing authority); or actual, present capacity to elect a majority of the
directors or other managing authority of such entity


1 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

1.02 “Effective Date” shall mean the date of the last signature on this
Agreement.


1.03  “Fields of Use” shall mean the fields of use identified in Appendix B.


1.04  “Licensed Process(es)” shall mean any process, art, or method that is
covered in whole or in part by an issued, unexpired claim or a pending claim
that has been pending for no more than six (6) years contained in the Patent
Rights.


1.05 “Licensed Product(s)” shall mean any:


(a) product or part thereof that is covered in whole or in part by an issued,
unexpired claim or a pending claim that has been pending for no more than six
(6) years contained in the Patent Rights; or


(b) product, chemical composition, apparatus, or part thereof that is
manufactured using a Licensed Process(es) or is employed to practice a Licensed
Process(es); or


(c) product produced or manufactured through the use of any Licensed Product
defined in §1.05(a) or §1.05(b).


1.06 “Net Sales” shall mean the total gross receipts for sales of Licensed
Products or practice of Licensed Processes by or on behalf of Licensee or its
sublicensees to a third party in an arms-length transaction, and from leasing,
renting, or otherwise making Licensed Products available to a third party in an
arms-length transaction, whether invoiced or not, less returns and allowances,
packing costs, insurance costs, freight out, taxes or excise duties imposed on
the transaction (if separately invoiced and paid), and wholesaler and cash
discounts in amounts customary in the trade to the extent actually granted. No
deductions shall be made for commissions, or for the costs of collections. Net
sales shall also include the fair market value of any non-cash consideration
received by Licensee or sublicensees for the sale, lease, or transfer of
Licensed Products or Licensed Processes. In no case shall Licensed Products
transferred to third parties for use in clinical trials or provided free of
charge small quantities for compassionate use or other charitable purposes be
deemed to be Net Sales. Transfers of Licensed Products between Licensee and its
Affiliates and sublicensees shall not be treated as sales for purposes of
calculating Net Sales, provided that such Affiliates and/or sublicensees are not
the end-users of the Licensed Products.


1.07 Patent Rights” shall mean all of the following University intellectual
property:


(a) the United States and foreign patents and/or patent applications and/or
provisional patent applications listed in Appendix A; and


(b) United States and foreign patents issued from the applications listed in
Appendix A and from divisionals and continuations of these applications; and


2 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

(c) claims of United States and foreign continuation-in-part applications, and
of the resulting patents, which are directed to subject matter specifically
described in the United States and foreign applications listed in Appendix A;
and


(d) any reissues or reexaminations of United States and foreign patents
described in (a), (b) or (c) above.


1.08 “Royalty” shall mean any consideration paid by Licensee to University
pursuant to this Agreement.


1.09 “Territory” shall mean the geographical area identified in Appendix B.


ARTICLE 2. GRANT OF RIGHTS AND ACCEPTANCE

2.01 University hereby grants and Licensee accepts, during the term and subject
to the terms and conditions of this Agreement, and further subject to any rights
of the United States government, an exclusive license to all University’s Patent
Rights in the Territory, including the right to make, have made, use, sell,
offer to sell, have sold, import, or distribute any Licensed Products in the
Fields of Use and to practice any Licensed Processes in the Fields of Use.


2.02 This Agreement confers no license or rights by implication, estoppel, or
otherwise under any patent applications or patents of University other than
licensed Patent Rights regardless of whether such patents are dominant or
subordinate to licensed Patent Rights.


2.03 This Agreement shall be subject to the mandatory public laws in any country
where this Agreement will produce an effect.



ARTICLE 3. SUBLICENSING

3.01 Upon prior notice to University, Licensee may sublicense to one or more
third parties the rights granted in Article 2 subject to the following
limitations:


(a) Licensee agrees that any sublicenses granted by it shall impose restrictions
and conditions upon sublicensees that are consistent with those imposed upon
Licensee; and


(b) Licensee agrees that, in the event this Agreement is terminated for any
reason, any sublicenses granted, in University’s sole discretion, shall be
directly enforceable by University; and


(c) Licensee agrees that any sublicenses granted shall contain terms to protect
University’s security and property interest in University’s Patent Rights to at
least the extent that such interest is protected in this Agreement.


3 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

3.02 Any payments made by Licensee to University based on revenues from
sublicenses granted by Licensee shall be in the form of cash consideration
unless University has expressly consented otherwise in writing in advance.


3.03 Licensee agrees to forward to University a copy of each fully executed
sublicense agreement postmarked within thirty (30) days of the execution of such
agreement, provided however, that Licensee may redact confidential information
which is not relevant to Licensee’s obligations to University under this
agreement.


ARTICLE 4. GOVERNMENT AND UNIVERSITY RIGHTS

4.01 Notwithstanding any use of descriptive terms within this Agreement such as
“exclusive”, this Agreement is subject to all of the terms and conditions of
Title 35 U.S.C. §§ 200 et al (“Bayh-Dole Act”) and 37 C.F.R. 401, as such may be
amended. Further, Licensee agrees to take all reasonable action necessary to
enable University to satisfy its obligations hereunder upon receipt of written
request for such action by University.


4.02 University shall have the transferable right to practice the Patent Rights
for nonprofit research and education purposes, but excluding all human clinical
trials.


4.03 University shall have the right to publish any information included in the
Patent Rights and the know-how provided that University takes reasonable steps
to avoid the loss of any patent rights as a result of University exercising its
rights under this § 4.03. Such reasonable steps shall include notifying Licensee
thirty (30) days in advance of any planned publication reasonably related to
Patent Rights, so that Licensee may take steps to protect Patent Rights.



ARTICLE 5. ROYALTIES

As consideration for the disclosure of University’s know-how as well as the
licenses and rights under University’s Patent Rights,

5.01 Licensee agrees to pay a non-creditable, nonrefundable license issue
royalty as set forth in Appendix C within thirty (30) days from the Effective
Date of this Agreement; and


5.02 Licensee agrees to pay University earned royalties as set forth in Appendix
C; and


5.03 Licensee agrees to pay University milestone royalties as set forth in
Appendix C; and


5.04 Licensee agrees to pay University sublicensing royalties as set forth in
Appendix C.


5.05 No multiple royalties shall be payable in the event that any Licensed
Products or Licensed Processes are covered by more than one of the Patent
Rights.


4 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

5.06 Unless otherwise provided herein, all payments required under this
Agreement shall be due within thirty (30) days of written notice from
University. Payments past due shall bear interest at the rate of one and
one-half percent (1 1/2%) per month compounded, or the maximum interest rate
allowed by applicable law, whichever is less.



ARTICLE 6. REPORTS, RECORDS AND AUDITS

6.01 On or before the sixtieth (60th) day following the end of each calendar
quarter during the term of this Agreement following the first commercial sale of
a Licensed Product, Licensee shall provide to University written accounts for
each calendar quarter of the Net Sales of Licensed Products and/or Licensed
Processes subject to royalty hereunder made during the prior three (3) month
period and shall simultaneously pay to University the royalties due on such Net
Sales, if any, in United States Dollars. Notwithstanding the foregoing, reports
shall be due semi-annually until sales of Licensed Products or Licensed
Processes commence. The written report shall discuss the progress and results,
as well as ongoing plans, with respect to the Licensed Products and/or Licensed
Processes. University shall have the right to request one meeting per year to
discuss such information. Net Sales shall be reported in the format of Appendix
D.


6.02 Licensee shall keep accurate records in sufficient detail to reflect its
operations under this Agreement and to enable the royalties accrued and payable
under this Agreement to be determined. Such records shall be retained for at
least three (3) years after the close of the period to which they pertain, or
for such longer time as may be required to finally resolve any question or
discrepancy raised by University provided that such University has provided
notice of such question or discrepancy in writing prior to the end of the three
year retention period.


6.03 Upon the request of University, with reasonable notice, but not more
frequently than once a year, Licensee shall permit an independent public
accountant selected and paid by University to have access during regular
business hours to such records as may be necessary to verify the accuracy of
royalty payments made or payable hereunder. Said accountant shall disclose
information acquired to University only to the extent that it should properly
have been contained in the royalty reports required under this Agreement. If an
inspection shows an underreporting or underpayment in excess of [ * ] percent ([
* ]%) for any [ * ] period, then Licensee shall reimburse University for the
cost of the inspection and pay the amount of the underpayment including any
interest as required by this Agreement.


6.04 Licensee acknowledges that University is subject to the Colorado Public
Records Act (C.R.S. §§ 24-72-201 et seq.). All plans and reports marked
“Confidential” shall be treated by University as confidential to the extent
permitted under §§ 24-72-204.


5 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

6.05 Each Party shall vigilantly protect the confidential information of the
other party according to any and all mutual nondisclosure agreement between
Avigen and the Reagents of the University of Colorado.



ARTICLE 7. DUE DILIGENCE AND PERFORMANCE

7.01 Licensee shall use commercially reasonable efforts to bring Licensed
Products and Licensed Processes to market through a [ * ] program for
exploitation of the Patent Rights, to develop manufacturing capabilities, to
continue [ * ] marketing efforts, and to satisfy the needs of such market with
the Licensed Products and Licensed Processes throughout the life of this
Agreement through its internal efforts and/or through sublicensing or other
contractual arrangement. Licensee acknowledges and agrees to the performance
milestones defined in Appendix E provided however that specific dates for such
milestones may be adjusted if required due to developments including scientific
and regulatory developments beyond the reasonable control of Licensee. No
changes to the dates of such milestones will be made without the consent, which
will not be unreasonably denied, of University.


7.02 Licensee agrees to use commercially reasonable efforts to develop a [ * ]
sublicensing program to effect commercialization of Licensed Products and
Licensed Processes in any Field of Use or Territory that Licensee decides not to
exploit for itself.


7.03 University may terminate this Agreement or convert this Agreement to a
non-exclusive Agreement if Licensee fails to meet any of the due diligence or
performance requirements of this Article 7, subject to the notification and time
to cure provisions of section 10.03(c).



ARTICLE 8. PATENTS, COSTS, AND ENFORCEMENT

8.01 (a)

Licensee shall retain primary responsibility for all patent activities,
including all costs, associated with the perfection and maintenance of Patent
Rights originally transferred from University according to the Exclusive Option
Agreement between the parties and including ongoing disclosures of data and
know-how during the period through filing of the utility application(s). 
Licensee’s patent counsel shall keep University advised as to the status of the
Patent Rights by providing University, in a timely manner prior to their due
date, with copies of all official documents and correspondence relating to the
prosecution, maintenance, and validity of the Patent Rights.  Licensee shall
consult with University in such prosecution and maintenance, and University
shall reasonably assist Licensee in every proper way to obtain United States and
foreign patents, in any and all countries. To that end University shall execute,
verify and deliver such documents and perform such other acts as Licensee may
reasonably request for use in applying for, obtaining, and sustaining such
patents. Licensee shall diligently seek University’s advice on all matters
pertaining to the Patent Rights, shall diligently seek strong and broad claims
under the Patent Rights, and shall not finally abandon prosecution of any patent
application without first notifying University sixty (60) days prior to any bar
date, of Licensee’s intention and reason therefore, and providing University
with reasonable opportunity to assume responsibility for prosecution,
maintenance and associated costs of such patents and patent applications.  If
University pursues such patent protection, then from that time forward all such
subject patent applications and any patents arising there from shall no longer
be considered Patent Rights under this Agreement and Licensee shall forfeit all
rights under this Agreement to such patent applications and any patents arising
there from.


6 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

(b) University acknowledges that claims may need to be modified during patent
prosecution in order to obtain the most favorable overall patent protection.
Whenever possible, Licensee shall notify University in advance of its intention
to modify, delete, or abandon any claim of the Patent Rights and shall seek
University’s input into such decision.  Licensee’s obligations under this § 8.01
shall include, without limitation, an obligation to inform University in a
timely manner that Licensee will not pursue patents in any foreign countries
where patent protection may be available, in order that University may prosecute
patents in such countries if University so desires.  If University pursues such
foreign patent protection, then from that time forward all such subject patent
applications and any patents arising there from in such countries shall no
longer be considered Patent Rights under this Agreement and Licensee shall
forfeit all rights under this Agreement to such patent applications and any
patents arising there from in such countries.   University shall be responsible
for all costs associated with those patent applications and patents it decides
to pursue and maintain.


8.02 If Licensee breaches any of its obligations in section 8.01 above, [ * ].


8.03 University and Licensee agree to inform the other party promptly in writing
of any suspected infringement of the Patent Rights by a third party. Licensee
shall have, for a period of one year from the date of any notice of infringement
of the Patent Rights, the first right to institute suit against such third
party. During that period Licensee shall also have the right to pursue alternate
remedies such as sublicensing. If Licensee institutes such a suit, it shall bear
all costs of the litigation and shall be entitled to retain the entire amount of
any recovery or settlement less earned royalties due to University, provided
however that Licensee may name University as a party plaintiff at Licensee’s
expense if required to maintain the suit. Thereafter, University and Licensee
shall each have the right to institute an action for infringement of the Patent
Rights against such third party in accordance with the following:


(a) If both University and Licensee agree to institute suit jointly, the suit
shall be brought in both their names, and the out-of-pocket costs thereof shall
be borne equally. Any recovery that is designated as lost profit shall be
divided between the parties [ * ]. Any additional recovery or settlement shall
be [ * ]. University and Licensee shall agree to the manner in which they shall
exercise control over such suit. Each party, at its option, may be represented
by separate counsel of its own selection, the fees for which shall be paid for
by the respective parties.


7 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

(b) In the absence of an agreement to institute a suit jointly, University may,
but is not obligated to, institute suit, and at its option, join Licensee as a
plaintiff. If University decides to institute suit, it shall notify Licensee in
writing. Licensee’s failure to notify University in writing within thirty (30)
days after the date of receipt of University’s notice, that it will join in
enforcing the Patent Rights pursuant to the terms hereof, shall be deemed a
waiver of such rights. [ * ]


(c) In the absence of an agreement to institute a suit jointly, and if
University does not notify Licensee of its intent to pursue legal action within
ninety (90) days, as provided in (b) above, Licensee may institute suit and name
University as a party plaintiff if required to maintain the suit. [ * ]


(d) If Licensee undertakes to defend the Patent Rights by litigation, Licensee
may defer from its royalty payments to University with respect to the Patent
Rights subject to suit an amount not exceeding [ * ] percent ([ * ]%) of
Licensee’s expenses and costs of such action, including reasonable attorney’s
fees, provided however, that such deferral shall not exceed [ * ] percent ([ *
]%) of the total royalty due to University for each [ * ], and that such
deferred payments shall be delivered to University upon settlement of the
litigation.


8.04 In the event that a declaratory judgment action alleging invalidity or
non-infringement of any of the Patent Rights shall be brought against Licensee
or raised by way of counterclaim or affirmative defense in an infringement suit
brought by Licensee under § 8.03, pursuant to this Agreement and the provisions
of Chapter 29 of Title 35, U.S. Code or other statutes, Licensee may:


(a) defend the suit in its own name, at its own expense, and on its own behalf
for presumably valid claims in the Patent Rights, in any such suit, ultimately
to enjoin infringement and to collect for its use, damages, profits, and awards
of whatever nature recoverable for such infringement consistent with § 8.03; and


(b) settle any claim or suit for declaratory judgment involving the Patent
Rights, except that Licensee shall have no right to deny the validity of any
patent, patent claim, or patent application included in the Patent Rights in any
compromise or settlement of any claim or suit for declaratory judgment without
the express prior written consent of University; provided however, that
University shall have a continuing right to intervene in such actions described
in (a) and (b). Licensee shall take no action to compel University either to
initiate or to join in any such declaratory judgment action. If Licensee elects
not to defend against such declaratory judgment action, University, at its
option, may do so at its own expense and shall be entitled to retain the entire
amount of any recovery or settlement.


8.05 In all cases, Licensee agrees to keep University reasonably apprised of the
status and progress of any litigation.


8 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

ARTICLE 9. WARRANTIES, INDEMNIFICATIONS AND INSURANCE

9.01 UNIVERSITY MAKES NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH
RESPECT TO USE, SALE, OR OTHER DISPOSITION BY LICENSEE, SUBLICENSEE(S), OR THEIR
VENDEES OR OTHER TRANSFEREES OF LICENSED PRODUCTS OR LICENSED PROCESSES
INCORPORATING OR MADE BY USE OF THE PATENT RIGHTS. THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
THAT THE USE OR SALE OF SUCH PRODUCTS OR PROCESSES WILL NOT INFRINGE ANY PATENT,
COPYRIGHT, TRADEMARK, SERVICE MARK, OR OTHER RIGHTS.


9.02 Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall be construed as:


(a) A warranty or representation by University as to rights in know-how or the
validity or scope of any of the Patent Rights;


(b) A warranty or representation that the Patent Rights or anything made, used,
sold or otherwise disposed of under the License will or will not infringe
patents, copyrights or other rights of third parties; or


(c) An obligation to furnish any know-how or technology not agreed to in this
Agreement, to bring or prosecute actions or suits against third parties for
infringement (except to the extent described in §8.05) or to provide any
services other than those specified in this Agreement.


9.03 Licensee shall indemnify, defend, and hold harmless University, its
regents, employees, students, officers, agents, affiliates, and representatives
from and against all liability, demands, damages, losses, and expenses
(including attorney fees), for death, personal injury, illness, property damage,
noncompliance with applicable laws and any other claim, proceeding, demand,
expense and liability of any kind whatsoever in connection with or arising out
of:


(a) the use by or on behalf of Licensee, its sublicensees, affiliates,
directors, officers, employees, or third parties of any Patent Rights; or


(b) the design, manufacture, production, distribution, advertisement,
consumption, sale, lease, sublicense or use of any Licensed Product(s), Licensed
Process(es) or materials by Licensee, or other products or processes developed
in connection with or arising out of the Patent Rights; or


(c) any right or obligation of Licensee under this Agreement, provided however
that no part of this section 9.03 shall remain in effect in the case of
negligence or willful


9 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

misconduct on the part of University, its regents, employees, students,
officers, agents, affiliates, or representatives.


9.04 Within (30) thirty days of the Effective Date, Licensee shall provide to
University certificates of insurance for comprehensive general liability
insurance, including products liability insurance, from companies reasonably
acceptable to University, which companies shall include St. Paul Fire & Marine
Insurance Co. and General Star Indemnity Co. The certificates shall specify that
“This coverage is primary to other coverage in the event of a covered loss,” and
that University and its regents, trustees, directors, officers, employees,
students, and agents are additional insureds. In addition, the certificates must
evidence that the policy carries a minimum limit of one million dollars
($1,000,000) per specific occurrence and a minimum limit of five million dollars
($5,000,000) for aggregate liability insurance; provided, however, that not less
than thirty (30) days before the earlier date upon which Licensee or its
affiliates (i) initiates testing of Licensed Products or Licensed Processes in a
clinical trial involving human subjects for purposes of diagnosis or treatment,
or (ii) makes a First Commercial Sale of any Licensed Product or Licensed
Processes, such coverage shall be increased to a minimum limit of five million
dollars ($5,000,000) per specific occurrence and a minimum limit of ten million
dollars ($10,000,000) for aggregate liability insurance.



ARTICLE 10. DURATION AND TERMINATION

10.01 The term of the License shall extend to the date of expiration of the last
to expire of anypatents embodying the Licensed Products or Licensed Processes,
including any renewals or extensions thereof or until such time any patents
embodying the Licensed Products or Licensed Processes are held invalid or
unenforceable by a court of competent jurisdiction. The obligation to pay the
royalty set forth under Article 5 with respect to each Licensed Product or
Licensed Process shall expire when the Licensed Product or Licensed Process
patent expires on a country by country basis.


10.02 Licensee may terminate this Agreement at any time on sixty (60) days
written notice to University if Licensee:


(a) pays all amounts due, including pro-rata minimum annual royalties, as well
as all non-cancelable costs to University through the termination date;


(b) submits a final report of the type described in Article 6;


(c) returns any confidential materials provided to Licensee by University in
connection with this Agreement; and


(d) suspends its use and sales of the Licensed Product(s) and Licensed
Process(es); provided however, that subject to making the payments required by
Article 5 and the reports required by Article 6, Licensee may, for a period of
ninety (90) days after


10 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

the effective date of such termination, sell all Licensed Products which may be
in inventory.


10.03 University may terminate this Agreement in the event that:


(a) Licensee fails to pay University any amounts when due to University
hereunder and Licensee fails to make such payment within thirty (30) days of
receipt of written notice of such failure; or


(b) Licensee becomes insolvent, files a petition in bankruptcy, has such a
petition filed against it, determines to file a petition in bankruptcy, or
receives notice of a third party’s intention to file an involuntary petition in
bankruptcy; or


(c) Licensee is in material breach or default of this Agreement other than those
occurrences listed in § 10.03 (a) or (b) and Licensee fails to cure the breach
or default or to provide a mutually acceptable plan to cure the breach or
default within sixty (60) days of receipt of written notice of the breach or
default. Licensee’s ability to cure such breach shall be limited to the first
two breaches properly noticed under the terms of this Agreement, regardless of
the nature of those breaches. Any subsequent breach shall entitle University to
terminate this Agreement immediately.



ARTICLE 11. MISCELLANEOUS

11.01 This Agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the parties hereto. However, Licensee may
not assign its rights in this Agreement without prior written approval by
University, such approval not to be unreasonably withheld or delayed.


11.02 This section intentionally omitted.


11.03 Notice hereunder shall be deemed effective when given by registered mail
or overnight carrier such as Federal Express, postage prepaid, and addressed to
the party to receive such notice at the address given below, or such other
address as may hereafter be designated by notice in writing.


University:
Licensee:
Technology Transfer Office   VP Business Development   University of Colorado,
588 SYS   Avigen, Inc.   Suite 390, 4001 Discovery Drive   1301 Harbor Bay Pkwy
  Boulder, CO 80309-0588   Alameda, CA 94502   License Administrator, Case #
CU1068B  


11 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

Electronic funds transfer can be made to:

Bank name: [ * ]
ABA/Routing #: [ * ] (Domestic wires only)
International bank code/SwiftID: [ * ] (Foreign wires only)
Payee/beneficiary: CU Technology Transfer
Account number: [ * ]
Attention: License Administrator, [ * ]

Please include sufficient information to identify payment.
Licensee is responsible for electronic transfer expenses.


11.04 Licensee agrees not to identify University in any promotional advertising,
press releases, sales literature or other promotional materials to be
disseminated to the public or any portion thereof without University’s prior
written consent in each case, except that Licensee may state that it has a
license for the Patent Rights from University. Licensee further agrees not to
use the name of University or any University faculty member, inventor, employee
or student or any trademark, service mark, trade name, copyright or symbol of
University, without the prior written consent of the University, entity or
person whose name is sought to be used.


11.05 Licensee agrees to:


(a) cause Licensed Products or the product of Licensed Processes sold under this
license to be marked with the notice of the patent numbers or patent pending, as
may be appropriate;


(b) comply with all laws and regulations of the United States and any other
country as appropriate concerning or controlling the import or export of the
Licensed Products, data, software, laboratory prototypes or other commodities
under this Agreement. University makes no representation that a license or
consent for export will not be required by applicable governmental agencies, or
if required, that it will be issued; and


(c) comply with all applicable statutes, regulations, and guidelines, including
applicable governmental regulations, policies and guidelines in its use of any
University — supplied materials (“Materials”). Licensee agrees not to use the
Materials for research involving human subjects or clinical trials in the United
States without complying with 21 C.F.R. Part 50 and 45 C.F.R. Part 46 (as those
regulations may be amended from time to time). Licensee agrees not to use the
Materials for research involving human subjects or clinical trials outside of
the United States without notifying University in writing, of such research or
trials and complying with the applicable regulations of the appropriate national
control authorities. Written notification to University of research involving
human subjects or clinical


12 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

trials outside of the United States shall be given no later than sixty (60) days
prior to commencement of such research or trials.


11.06 In the event of any dispute arising out of or relating to this Agreement,
the affected party shall promptly notify the other party (“Notice Date”), the
parties shall attempt in good faith to resolve the matter. Any disputes not so
resolved shall be referred to senior executives of the parties, who shall meet
at a mutually acceptable time and location within thirty (30) days of the Notice
Date and shall attempt to negotiate a settlement. Any obligation or action due
under any section of this Agreement will be suspended during this period of good
faith negotiations.


11.07 The terms and provisions contained in this Agreement constitute the entire
Agreement between the parties and shall supersede all previous communications,
representations, agreements or understandings, either oral or written, between
the parties hereto with respect to the subject matter hereof, provided, however,
that the mutual nondisclosure agreement between the parties dated January 6,
2003 shall remain in full force and effect. No agreement or understanding
varying or extending this Agreement will be binding upon either party hereto,
unless in writing which specifically refers to this Agreement, signed by duly
authorized officers or representatives of the respective parties, and the
provisions of this Agreement not specifically amended thereby shall remain in
full force and effect according to their terms.


11.08 The provisions and clauses of this Agreement are severable, and in the
event that any provision or clause is determined to be invalid or unenforceable
under any controlling body of the law, such invalidity or unenforceability will
not in any way affect the validity or enforceability of the remaining provisions
and clauses hereof.


11.09 This Agreement does not establish a joint venture, agency or partnership
between the parties, nor create an employer — employee relationship.


11.10 The parties agree that nothing in this Agreement is intended or shall be
construed as a waiver, either express or implied, of any of the immunities,
rights, benefits, defenses or protections provided to University under
governmental or sovereign immunity laws from time to time applicable to
University, including, without limitation, the Colorado Governmental Immunity
Act (C.R.S. §§ 24-10-101, et seq.) and the Eleventh Amendment to the United
States Constitution.


11.11 If a party’s performance required under this Agreement is rendered
impossible or unfeasible due to any catastrophes or other major events beyond
its reasonable control, including, without limitation, the following, the
parties are excused from performance: war, riot, and insurrection; laws,
proclamations, edicts, ordinances or regulations; strikes, lockouts or other
serious labor disputes; and floods, fires, explosions, earthquakes or other
natural disasters. When such events abate, the parties’ respective obligations
under this Agreement shall resume.


13 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

11.12 The provisions of Articles 1 and 8, and §§ 6.01, 6.02, 9.01-9.03, 11.02,
11.04, 11.06-11.08, and 11.10, and any other provision of this Agreement that by
its nature is intended to survive, shall survive any termination or expiration
of this Agreement. *****


13 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF the parties hereto have caused this Agreement, which is
effective on the date of the last to sign below, to be executed in duplicate by
their respective duly authorized officers.

University:
  Licensee:

 
By: /s/ David Allen   By: /s/ Kenneth G. Chahine Name: David Allen   Name:
Kenneth G. Chahine Title: Assoc VP   Title: Chief Operating Officer Date: 21 Nov
2003   Date: 21 Nov 2003
Technology Transfer Office
University of Colorado, 588 SYS
Suite 390, 4001 Discovery Drive
Boulder, CO 80309-0588  
Avigen Inc.
1301 Harbor Bay Parkway
Alameda, CA 94502

APPROVED
Avigen, Inc. - Business Dvlp.
Date: Nov 21, 2003
By: /s/ Amy Percy


15 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------


APPENDIX A


PATENT RIGHTS

[ * ]

16 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------


APPENDIX B


FIELDS OF USE AND TERRITORY

Fields of Use: ALL

Territory: WORLDWIDE

17 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------


APPENDIX C


ROYALTIES

In accordance with Articles 5 and 6, Licensee shall pay the following royalties
to University:

License issue fee: [ * ] U.S. dollars ($[ * ]), plus a warrant for fifteen
thousand (15,000) shares of Licensee common stock, $0.01 par value, with an
exercise price of the closing price for such stock as of the close of market on
the Effective Date of this Agreement. Such warrant shall be exercisable at any
time on or after the first anniversary of the Effective Date and shall have an
expiration date on the tenth anniversary of the Effective Date.

Earned royalty: Base rate of [ * ] percent ([ * ]%) of Net Sales, with
adjustments upward for increasing sales and downward for third-party royalties
according to the following [ * ]

Milestone royalties as follows:

     [ * ]

Non-royalty sublicense payments:

In the event Licensee sublicenses Patent Rights to a third party under this
agreement, Licensee shall pay University [ * ] percent ([ * ]%) of any cash
receipts from sublicensee for any event for which a milestone royalty under this
Appendix C is not already provided for in this Agreement. For the purposes of
calculating amounts due to University under this Agreement, issuance of
licensee’s stock for cash shall not be considered a cash receipt from
sublicensee, provided however, that any premiums received on equity investments
shall be considered to be cash receipts. Any payment reimbursing Licensee for
work performed prior to the sublicense shall not be considered a milestone
payment.

18 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

APPENDIX D

ROYALTY REPORT

Licensee:                                                                   
Inventor:                                                                   
Period Covered: From:            /                 /            
Prepared By:                                                            
Approved By:                                                                    
Case No.:
                                                                         
Patent No:
                                                                       
Through:
             /                              /                           
Date:
                                                                                
Date:
                                                                                

If license covers several major product lines, please prepare a separate report
for each line. Then combine all product lines into a summary report.

Report Type:  ____ Single Product Line Report:
                                                                                         
____ Multiproduct Summary Report. Page 1 of _____Pages
____ Product Line Detail. Line: __________ Trademark: __________ Pages: _____



Country Gross Sales * Less:
Allowances Net
Sales Royalty
Rate Period Royalty Amount This Year Last Year U.S.A.             Canada        
    Europe                                                                      
                          Japan
              Other:                                                            
        TOTAL:            

Sublicense Fees this quarter: $________ (attach page showing names, addresses,
and telephone numbers; and amount of fees received; territory; field of use)

Total Royalty: $ _____________

The following royalty forecast is non binding and for University internal
planning purposes only:


19 of 21

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


--------------------------------------------------------------------------------

Royalty Forecast Under This Agreement:

Next Quarter:_________ Q2:__________ Q3: ________ Q4: _________

20 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------


APPENDIX E


PERFORMANCE MILESTONES

Phase I initiation   [ * ]   Phase III initiation   [ * ]   BLA submission   [ *
]   Market launch   [ * ]  

21 of 21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------